DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 6/03/2022. As directed by the amendment: claims 1, 5, 12-14, and 18 have been amended, no claims have been cancelled and no new claims have been added.  Thus, claims 1-22 are presently pending in this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 20150306286 A1) in view of Weston et al. (US 20100298792 A1) and Hogendijk (US 7223253 B2).

Regarding Claim 1, Ross discloses a tissue removal device, and teaches a medical aspiration system ("an aspiration path through the aspiration cannula", Abstract) comprising:
a suction source 108 ('vacuum pump', fig.1, ¶ 64) configured to apply a suction force ("vacuum level may be controlled and adjusted as needed by the surgeon for aspirating tissue", ¶ 68) to a catheter 104 (' tissue removal device 104' including at least “conduits or tubing” and “a cannula 148”, fig.1, ¶ 66) to remove a tissue ("removal of tissue", ¶ 2; NOTE: it would be obvious that tissue would categorically include a thrombus) from vasculature ("blood vessels,", ¶ 86) of a patient using the catheter 104 ("vacuum" or "aspiration" provided through "vacuum (or aspiration) line 144" in fig.1; "the control console 112 may be configured to step up the vacuum level generated by the vacuum pump", ¶ 70);
and control circuitry 112 ('control console', fig.1, ¶ 64) configured to control the suction force ('vacuum level') applied by the suction source 108 to the catheter 104.
Ross fails to teach removing a thrombus, and controlling the suction force based on a cardiac cycle of a patient. Ross, Weston, Hogendijk are commensurate art because they all teach tissue removal devices utilizing negative pressure or suction. Weston specifically discloses a system for cyclical reduced pressure to treat a wound, and teaches controlling the suction force ("reduced or negative pressure", Abstract) based on a cardiac cycle of a patient ("The sensors may be configured to monitor certain physiological conditions of a patient such as...cardiac cycle...Application of cyclical reduced pressure between two or more values below atmospheric pressure may be synchronized with the physiological conditions monitored by the sensors", Abstract). Hogendijk specifically discloses a blood aspiration system, and teaches removing a thrombus ("catheter to effectively remove thrombi…from the vessel", col.3, ll.2-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross to remove a thrombus, as taught by Hogendijk, for the purpose of, removing a blockage in the vessel that allows blood to flow and allows valves to work correctly in the patient; and such that controlling the suction force would be based on a cardiac cycle of a patient as taught by Weston, for the purpose of providing cyclical reduced pressure to the wound of a patient in order to aid in complete wound closure (Abstract, ¶ 7). 

Regarding Claim 2, Ross teaches that the control circuitry 112 is configured to control the suction force ('vacuum level') applied by the suction source 108, but fails to teach controlling the suction force based on the cardiac cycle by at least controlling the suction source to apply a first suction force during diastole and controlling the suction source to apply a second suction force during systole, the first suction force being different from the second suction force. Weston teaches control the suction force applied by the suction source based on the cardiac cycle ("cardiac cycle", Abstract) by at least controlling the suction source to apply a first suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: first suction force would be one of two or more magnitudes of negative pressure) during diastole ("the synchronization of the frequency of the cycling can be performed by modulating the suction source according to the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92; NOTE: since the cardiac cycle generally comprising only systole portion followed by diastole portion therefore it would be obvious to synchronize suction to the distinct portion of the cardiac cycle produced by distinguishable electrical signals produced during either diastole or systole) and controlling the suction source to apply a second suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: second suction force would be the one of two or more magnitudes of negative pressure different from the first suction force) during systole ("the synchronization of the frequency of the cycling can be performed by modulating the suction source according to the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92; NOTE: it would be obvious to synchronize suction to the distinct parts of the cardiac cycle produced by distinguishable electrical signals produced during diastole or systole), the first suction force being different from the second suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: second suction force would be the one of two or more magnitudes of negative pressure different from the first suction force).. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross to control the suction force based on the cardiac cycle by at least controlling the suction source to apply a first suction force during diastole and to control the suction source to apply a second suction force during systole, the first suction force being different from the second suction force as taught by Weston, for the purpose of allowing better blood flow through the wound and to assist with healing at the wound site (¶ 92). 

Regarding Claim 3, Ross teaches sensing circuitry ("the control console 112 may be configured to shut down the vacuum pump 108...upon sensing a failure", ¶ 70; "The control console may also include...sensors", ¶ 173), the control circuitry 112, and the suction force ('vacuum level') applied to the catheter 104, but fails to teach that said sensing circuitry is configured to generate a signal indicative of the cardiac cycle of the patient, and controlling the suction force applied to the catheter based on the signal. 
Weston teaches a signal indicative of the cardiac cycle of the patient and controlling the suction force applied to the catheter based on the signal ("the signals", ¶ 44) ("The control device 32 preferably receives signals from the sensors and converts the signals to an electronic or other suitable form that can be recognized by the vacuum pump", ¶ 44; NOTE: the sensors sense the cardiac cycle, ¶ 86, 90, 91). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that said sensing circuitry is configured to generate a signal indicative of the cardiac cycle of the patient, and to control the suction force applied to the catheter based on the signal as taught by Weston, for the purpose of providing cyclical reduced pressure to the wound of a patient in order to aid in complete wound closure (Abstract, ¶ 7).

Regarding Claims 4 and 17, Ross fails to teach that the signal comprises at least a photoplethysmogram, but Weston teaches that the signal comprises at least a photoplethysmogram ("photoplethysmographs", ¶ 93). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such the signal comprises at least a photoplethysmogram as taught by Weston, for the purpose to detect blood volume changes in the microvascular bed of tissue in order to non-invasively make measurements at the skin surface. 

Regarding Claims 5 and 18, Ross teaches that the catheter 104 fluidically coupled to the suction source 108 (the catheter is fluidically coupled to the suction source via several lines (for example, 180 and 152) depicted in fig.1), wherein the catheter 104 comprises a flexible catheter body ("flexible tubing", ¶ 91. Note: aspiration tube 1502 is equivalent to catheter) configured to be navigated through the vasculature ("blood vessels,", ¶ 86) of the patient.

Regarding Claims 6 and 19, Ross teaches that the control circuitry 112 is configured to control the suction force ('vacuum level') applied by the suction source 108 to the catheter 104 by at least cycling the suction source 108 between an on-phase ("active", ¶ 68) and an off-phase ("vacuum level abruptly switches between a high value and a low value (which it would be obvious to correspond to zero vacuum or very low vacuum)", ¶ 69).
Ross fails to teach controlling the suction force based on the cardiac cycle. Weston teaches controlling the suction force based on the cardiac cycle ("The sensors may be configured to monitor certain physiological conditions of a patient such as...cardiac cycle...Application of cyclical reduced pressure between two or more values below atmospheric pressure may be synchronized with the physiological conditions monitored by the sensors", Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross to control the suction force based on the cardiac cycle as taught by Weston, for the purpose of allowing better blood flow through the wound and to assist with healing at the wound site (¶ 92).

Regarding Claims 7 and 20, Ross teaches the control circuitry 112 is configured to apply suction force ('vacuum level'), but fails to teach that said control circuitry is configured to synchronize the application of suction force with the cardiac cycle. Weston teaches that said control circuitry is configured to synchronize the application of suction force with the cardiac cycle ("The sensors may be configured to monitor certain physiological conditions of a patient such as...cardiac cycle...Application of cyclical reduced pressure between two or more values below atmospheric pressure may be synchronized with the physiological conditions monitored by the sensors", Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such said control circuitry is configured to synchronize the application of suction force with the cardiac cycle as taught by Weston, for the purpose of allowing better blood flow through the wound and to assist with healing at the wound site (¶ 92). 

Regarding Claim 8-9 and 21, Ross teaches that the control circuitry 112 is configured to apply suction force ('vacuum level'), and the application of reduced suction force with another portion of the cardiac cycle ("vacuum level abruptly switches between a high value and a low value ", ¶ 69), but fails to teach that the control circuitry is configured to synchronize the application of suction force with one portion of the cardiac cycle, and the application of reduced suction force with another portion or during the remainder of the cardiac cycle. 
Weston teaches synchronizing the application of suction force with one portion of the cardiac cycle ("the synchronization of the frequency of the cycling can be performed by modulating the suction source according to the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92; NOTE: it would be obvious to synchronize suction to the distinct parts of the cardiac cycle produced by distinguishable electrical signals produced during diastole or systole). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that the control circuitry would be configured to synchronize the application of suction force with one portion of the cardiac cycle, and the application of reduced suction force with another portion or during the remainder of the cardiac cycle as taught by Weston, for the purpose of allowing better blood flow through the wound and to assist with healing at the wound site (¶ 92).

Regarding Claims 10 and 22, Ross teaches that the suction source 108 comprises a pulsator 156 ('vacuum pulsing device', fig.1, ¶ 67), and the control circuitry 112 is configured to control the suction force ('vacuum level') applied by the suction source 108 by controlling the pulsator 156 ("With the vacuum pump 108 establishing a controlled level of vacuum, the vacuum pulsing device 156 may be operated to generate vacuum pulses of controlled frequency and duration. For this purpose, the vacuum pulsing device 156 may be placed in electrical communication with the control console 112", ¶ 67).

Regarding Claim 11, Ross teaches that the pulsator 156 comprises a valve ("valve mechanism of the vacuum pulsing device 156", ¶ 71).

Regarding Claim 12, Ross teaches a method comprising: providing a medical aspiration system ("an aspiration path through the aspiration cannula", Abstract) and controlling a suction force ('vacuum level', ¶ 68) applied by a suction source 108 ('vacuum pump', fig.1, ¶ 64) of the medical aspiration system to a catheter (' tissue removal device', fig.1, ¶ 66) to remove tissue ("removal of tissue", ¶ 2; NOTE: it would be obvious that tissue would categorically include a thrombus) from vasculature ("blood vessels", ¶ 86) of a patient. Ross fails to teach receiving, in a medical aspiration system, removing a thrombus, and a signal indicative of a cardiac cycle of a patient and controlling the suction force based on the signal indicative of the cardiac cycle.
Hogendijk teaches removing a thrombus ("catheter to effectively remove thrombi…from the vessel", col.3, ll.2-6). Weston teaches a signal indicative of a cardiac cycle of a patient ("The control device 32 preferably receives signals from the sensors and converts the signals to an electronic or other suitable form that can be recognized by the vacuum pump", ¶ 44; NOTE: the sensors sense the cardiac cycle of a patient, ¶ 86, 90, 91) and controlling a suction force based on the signal indicative of the cardiac cycle ("The control device 32 preferably receives signals from the sensors and converts the signals to an electronic or other suitable form that can be recognized by the vacuum pump", ¶ 44; NOTE: the sensors sense the cardiac cycle, ¶ 86, 90, 91).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ross to remove a thrombus, as taught by Hogendijk, for the purpose of, removing a blockage in the vessel that allows blood to flow and allows valves to work correctly in the patient; and to receive, in a medical aspiration system, a signal indicative of a cardiac cycle of a patient and to control a suction force based on the signal indicative of the cardiac cycle as taught by Weston, for the purpose of providing cyclical reduced pressure to the wound of a patient in order to aid in complete wound closure (Abstract, ¶ 7).

Regarding Claim 13, Ross teaches a medical aspiration system ("an aspiration path through the aspiration cannula", Abstract) comprising:
a suction source 108 configured to apply a suction force ('vacuum level', ¶ 68) to a catheter 104 to remove fluid from the catheter 104, wherein the catheter 104 (' tissue removal device 104' including at least “conduits or tubing” and “a cannula 148”, fig.1, ¶ 66) is configured to be navigated to a target tissue site 120 ("target tissue 120", ¶ 65) in vasculature ("blood vessels,", ¶ 86) of a patient; 
and control circuitry 112 ('control console', fig.1, ¶ 64) configured to receive a signal from sensing circuitry ("The control console may also include...sensors", ¶ 173), and control the suction force ('vacuum level', ¶ 68) applied by the suction source 108 to the catheter 104.
Ross fails to teach the control circuitry configured to receive a signal indicative of a cardiac cycle of a patient, determine a current part of the cardiac cycle of the patient based on the signal, and control the suction force based on the determined current part of the cardiac cycle. 
Weston teaches the control circuitry configured to receive a signal indicative of a cardiac cycle of a patient ("The control device 32 preferably receives signals from the sensors and converts the signals to an electronic or other suitable form that can be recognized by the vacuum pump", ¶ 44; NOTE: the sensors sense the cardiac cycle, ¶ 86, 90, 91), determine a current part of the cardiac cycle of the patient based on the signal ("the synchronization of the frequency of the cycling can be performed by modulating the suction source according to the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92; NOTE: the measured patient's cardiac cycle would include the current part of the cardiac cycle to synchronize the cycling), and controlling the suction force based on the determined current part of the cardiac cycle ("the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the control circuitry of Ross such that it is configured to receive a signal indicative of a cardiac cycle of a patient, determine a current part of the cardiac cycle of the patient based on the signal, and control the suction force based on the determined current part of the cardiac cycle as taught by Weston, for the purpose of allowing better blood flow through the wound and to assist with healing at the wound site (¶ 92). 

Regarding Claim 14, Ross teaches the control circuitry 112 is configured to control the suction force ('vacuum level', ¶ 68) applied by the suction source 108, but Ross fails to teach that in response to determining the current part of the cardiac cycle is diastole, controlling the suction source to apply a first suction force and in response to determining the current part of the cardiac cycle is systole, controlling the suction source to apply a second suction force during systole, the first suction force being different from the second suction force. 
Weston teaches that in response to determining the current part of the cardiac cycle is diastole ("the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92), controlling the suction source 108 to apply a first suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: first suction force would be one of two or more magnitudes of negative pressure during one of systole or diastole of the cardiac cycle), and in response to determining the current part of the cardiac cycle ("the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92) is systole, controlling the suction source to apply a second suction force during systole ("two or more magnitudes of negative pressure", ¶ 92; NOTE: second suction force would be the one of two or more magnitudes of negative pressure during the other one of systole or diastole of the cardiac cycle,  which is  different from the first suction force), the first suction force being different from the second suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: second suction force would be the one of two or more magnitudes of negative pressure different from the first suction force).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that in response to determining the current part of the cardiac cycle is diastole, controlling the suction source to apply a first suction force and in response to determining the current part of the cardiac cycle is systole, controlling the suction source to apply a second suction force during systole, the first suction force being different from the second suction force as taught by Weston, for the purpose of allowing better blood flow through the wound and to assist with healing at the wound site (¶ 92).

Regarding Claim 15, Ross teaches that the control circuitry 112 is configured to control the suction force ('vacuum level', ¶ 68) applied by the suction source 108 by at least controlling the suction source 108 to generate a first suction force at a distal opening 132 ('open distal end' is "adapted to be positioned and operated at the surgical site", fig.1, ¶ 66-67) of a catheter 104. Ross fails to teach controlling the suction force based on the determined current part of the cardiac cycle by at least controlling the suction source to generate a first suction force during a first part of the cardiac cycle and to generate a second suction force during a second part of the cardiac cycle different from the first part the second suction force being greater than the first suction force. 
Weston teaches controlling the suction force based on the determined current part of the cardiac cycle ("the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92) by at least controlling the suction source to generate a first suction force during a first part of the cardiac cycle ("the synchronization of the frequency of the cycling can be performed by modulating the suction source according to the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92; NOTE: since the cardiac cycle generally comprising only systole portion followed by diastole portion therefore it would be obvious to synchronize suction to the distinct portion of the cardiac cycle produced by distinguishable electrical signals produced during diastole or systole) and to generate a second suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: second suction force would be the one of two or more magnitudes of negative pressure different from the first suction force) during a second part of the cardiac cycle different from the first part ("the synchronization of the frequency of the cycling can be performed by modulating the suction source according to the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92; NOTE: since the cardiac cycle generally comprising only systole portion followed by diastole portion therefore it would be obvious to synchronize suction to the distinct parts of the cardiac cycle produced by distinguishable electrical signals produced during diastole or systole), the second suction force being greater than the first suction force ("The sensors may be configured to monitor certain physiological conditions of a patient such as...cardiac cycle...Application of cyclical reduced pressure between two or more values below atmospheric pressure may be synchronized with the physiological conditions monitored by the sensors", Abstract; NOTE: the second suction force could be greater than the first suction force).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that controlling the suction force based on the determined current part of the cardiac cycle by at least controlling the suction source to generate a first suction force during a first part of the cardiac cycle and to generate a second suction force during a second part of the cardiac cycle different from the first part the second suction force being greater than the first suction force as taught by Weston, for the purpose of allowing better blood flow through the wound and to assist with healing at the wound site (¶ 92).

Regarding Claim 16, Ross teaches sensing circuitry ("The control console may also include...sensors", ¶ 173) configured to generate a signal, the control circuitry 112 is configured to receive the signal from the sensing circuitry ("sensors", ¶ 173). Ross fails to teach generating a signal indicative of the cardiac cycle of the patient, and determining the current part of the cardiac cycle. Weston teaches generating a signal ("the signals", ¶ 44) indicative of the cardiac cycle of the patient ("The control device 32 preferably receives signals from the sensors and converts the signals to an electronic or other suitable form that can be recognized by the vacuum pump", ¶ 44; NOTE: the sensors sense the cardiac cycle, ¶ 86, 90, 91), and determining the current part of the cardiac cycle ("the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross to generate a signal indicative of the cardiac cycle of the patient, and determine the current part of the cardiac cycle as taught by Weston, for the purpose of providing cyclical reduced pressure to the wound of a patient in order to aid in complete wound closure (Abstract, ¶ 7).

Response to Arguments
In response to applicant's argument that Medvedev is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Medvedev discloses a medical system configured to control synchronizing operation of a heart assist pump device based on the cardiac cycle of a patient and Ross discloses a medical aspiration device. Although Ross teaches medical aspiration for an eye, it is still reasonably pertinent to the invention because it teaches an aspiration device. Although Medvedev does not disclose an aspiration device, it is still reasonably pertinent because it teaches a method based on the cardiac cycle of a patient and techniques for controlling a process of synchronizing operation of a heart assist pump device based on the cardiac cycle. However, Medvedev is not being considered in the present office action for rejection.  
Applicant's arguments filed 6/03/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 1, 12, and 13 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 8-10 of the Applicant’s remarks, the Applicant amended claims 1, 12, and 13, and argued that claims 2-11 and 14-22 depend from claims 1, 12, and 13 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1, 12, and 13 can be overcome in light of the previously mentioned prior art, Ross in addition to new art, Weston et al. (US 20100298792 A1) and Hogendijk (US 7223253 B2), as discussed above. Additionally, since claims 2-11 and 14-22 depend from claims 1, 12, and 13, they are similarly rejected as claims 1, 12, and 13.

On pages 8-10 of the Applicant’s remarks, the Applicant argues that for claims 1, 12, and 13,
The Office has not shown that the medical aspiration system of claim 1 would have been obvious over Ross in view of Medvedev, and claim 1 is patentable over Ross in view of Medvedev.

However, the Examiner respectfully disagrees. It is noted in the rejection of claims 1, 12, and 13 under 35 U.S.C 103 as discussed above that:
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 20150306286 A1) in view of Weston et al. (US 20100298792 A1) and Hogendijk (US 7223253 B2).

Applicant’s arguments with respect to claims 1, 12, and 13 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/QUANG D THANH/Primary Examiner, Art Unit 3785